Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating facility correspondence regulations. The Attorney General has advised this Court that the determination at hand has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Therefore, inasmuch as petitioner has received all of the relief to which he is entitled, this matter is dismissed as moot (see Matter of Eleby v Fischer, 52 AD3d 1138, 1139 [2008]).
Cardona, EJ., Spain, Carpinello, Kane and Malone Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.